Citation Nr: 1142862	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-18 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to service connection for a left hand disability.  

3.  Entitlement to service connection for a right foot disability.  

4.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1948 to November 1949 and from October 1950 to April 1952.  He received various decorations evidencing combat including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that, in pertinent part, denied service connection for right and left hand disabilities (claimed as frostbite of both hands) and for right and left foot disabilities (claimed as frostbite of the feet, residuals of bilateral trench foot, and as bilateral athlete's foot).  By this decision, the RO also denied service connection for post-traumatic stress disorder (PTSD).  

An April 2011 RO decision granted service connection and a 10 percent rating for PTSD, effective October 28, 2009.  Therefore, the issue of entitlement to service connection for PTSD is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran essentially contends that he has a right hand disability, a left hand disability, a right foot disability, and a left foot disability that are all related to service.  He specifically maintains that he has disabilities of both hands and both feet as a result of frostbite he suffered during his period of service in Korea.  He further reports that he was treated for bilateral trench foot by a corpsman during service, and that he was treated for bilateral athlete's foot while serving at the Alameda Air Station in California.  The Veteran essentially asserts that he has suffered from right and left hand disabilities and right and left foot disabilities since his periods of service.  In this regard, the Board observes that there is competent and credible lay statements that corroborate the Veteran's account of having right and left hand as well as right and left foot problems since service.

As noted above, the Veteran had active service from November 1948 to November 1949 and from October 1950 to April 1952.  He received various decorations evidencing combat including the Combat Action Ribbon.  His available DD-Form 214 for his second period of service from October 1950 to April 1952 indicates that he had one month and eleven days of foreign and/or sea service.  An October 2000 statement from the Department of the Navy, Headquarters United States Marine Corps, indicates that the Veteran received his Combat Action Ribbon for his service in Korea.  

The Veteran is competent to report that he had right and left hand and right and left foot symptoms in service; continuous right and left hand and right and left foot symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, as noted above, there is competent and credible lay evidence corroborating his account.

Additionally, the Board notes that as the Veteran was awarded the Combat Action Ribbon for his service in Korea during the Korean War, an award indicative of participation in combat, his report of being subjected to cold weather conditions and of sustaining frostbite or cold weather injuries to his bilateral hands and bilateral feet are considered credible.  See U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board observes that the Veteran is also competent to report the incurrence of cold weather, or frostbite, injuries during service, as those injuries are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's service treatment for his first period of service from November 1948 to November 1949 show that at the time of a November 1948 enlistment examination, his spine and extremities were noted to be normal.  A November 1948  medical history report, dated five days after the November 1948 enlistment examination report, indicated that the Veteran had flat feet, first degree, that were not considered disabling.  An October 1949 separation examination report reflects a notation that the Veteran's spine and extremities, as well as his feet, were normal.  A November 1949 examination report includes a notation that the Veteran's spine and extremities were normal.  

The Veteran's service treatment records for his second period of service from October 1952 do not specifically show complaints, findings, or diagnoses of any disabilities of the hands and feet.  

Post-service private and VA treatment records show treatment for variously diagnosed right and left foot disabilities, as well as for peripheral neuropathy of the bilateral hands and feet.  

For example, a January 2005 report from Sapling Grove Family Physicians notes that the Veteran complained of decreased sensation in his bilateral heels, as well as in three toes of the left foot and the top of the left foot.  The assessment included type II diabetes mellitus.  

A November 2009 VA treatment entry reflects, as to the Veteran's extremities, that he had decreased sensation and hallux valgus of both feet with onychomycosis.  The impression included diabetes and a history of frostbite.  

A December 2009 VA podiatry consultation report states that the Veteran reported that he had decreased sensation of the right foot and left foot.  The impression was onychomycosis of the nails of the right and left feet, diabetes mellitus, and neuropathy.  

A June 2011 general medical examination report notes that the Veteran's claims file was reviewed.  In regard to the sensory examination, the examiner reported that, as to the ulnar nerve, the Veteran had decreased vibration, pain/pinprick, and light touch of the fourth and fifth fingers of both hands.  The Veteran also had decreased vibration, pain/pinprick, and light touch in the peroneal, sural, lateral, cutaneous, and plantar nerves of both feet.  The diagnoses included diabetes and peripheral neuropathy.  The examiner indicated that the Veteran's peripheral neuropathy was not a complication of diabetes mellitus because it preceded the onset of the Veteran's type II diabetes mellitus by many years.  

The Board observes that the examiner did not address any right and left foot disabilities other than peripheral neuropathy.  Additionally, the examiner did not provide an etiological opinion as to the Veteran's diagnosed peripheral neuropathy (of the hands and feet).  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for right hand, left hand, right foot, and left foot disabilities.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for right and left hand, as well as right and left foot, problems, since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since July 2010 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed right hand disability, left hand disability, right foot disability, and left foot disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current right and left hand disabilities and right and left foot disabilities (to include any peripheral neuropathy, cold weather or frostbite injuries, residuals of trench foot, or athlete's foot).  

Based on a review claims file, examination of the Veteran, and the competent and credible lay evidence indicating that the Veteran was exposed to cold weather conditions while serving in combat in Korea and of having right hand, left hand, right foot and left foot problems since that time, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not  that any diagnosed right and left hand and right and left foot disabilities (to include any peripheral neuropathy, cold weather or frostbite injuries, residuals of trench foot, or athlete's foot) are etiologically related to his periods of service, to specifically include the reported cold weather or frostbite injuries to the hands and feet, as well as the reported bilateral trench foot and bilateral athlete's foot, during the Veteran's periods of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

All findings and conclusions, accompanied by a rationale, must be set forth in a legible report.

3.  Then readjudicate the appeal.  In doing so, the RO must specifically consider 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2011).  If any claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

